Sprole v Sprole (2017 NY Slip Op 09211)





Sprole v Sprole


2017 NY Slip Op 09211


Decided on December 28, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 28, 2017

523710

[*1]ROBERT R. SPROLE III, Respondent,
vLINDA S. SPROLE, Appellant.

Calendar Date: November 21, 2017

Before: Peters, P.J., Garry, Clark, Aarons and Pritzker, JJ.


Linda Sprole, Ithaca, appellant pro se.
D.J. & J.A. Cirando, Syracuse (John A. Cirando of counsel), for respondent.

Peters, P.J.

MEMORANDUM AND ORDER
Appeal from a corrected order of the Supreme Court (Rich Jr., J.), entered August 15, 2016 in Tompkins County, which denied defendant's motion to stay the auction of the former marital residence.
Pursuant to the terms of a September 2015 judgment of divorce, the parties' marital home was to be listed for immediate sale and, in the event that it remained on the market for six months, it was to be sold at a public auction (Sprole v Sprole, 145 AD3d 1367, 1371-1372 [2016]). Supreme Court thereafter granted plaintiff (hereinafter the wife) a stay of the auction provision until July 15, 2016 and, when that date was nearing, the wife moved by order to show cause for an extension of the stay. The court issued an order extending the stay until July 30, 2016 and scheduled a hearing to be held prior to its
expiration. Upon the parties' appearance, and following argument, Supreme Court denied the wife's request to stay the sale at auction and granted her leave to proceed by notice of motion as to the remaining issues raised in her application. The wife appeals.
The wife advances numerous arguments in her brief, almost all of which arise from orders that this Court has previously reviewed or have otherwise been rejected on her prior appeals (see e.g. Sprole v Sprole, 155 AD3d 1345, ___, 2017 NY Slip Op 08223, *2 [2017]; Sprole v Sprole, 152 AD3d 1094 [2017], lv dismissed ___ NY3d ___ [Dec. 12, 2017]; Sprole v Sprole, 151 AD3d 1413, 1413-1414 [2017]; Sprole v Sprole, 151 AD3d 1405, 1406 [2017]; Sprole v Sprole, 148 AD3d 1337 [2017]). To the extent that her claims are properly before us, we find them devoid of merit.
Garry, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that the corrected order is affirmed, without costs.